Citation Nr: 1210391	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-44 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh

INTRODUCTION

The Veteran served on active duty from November 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the RO in New Orleans, Louisiana.  A review of the procedural history of the claim is in order.  Initially, the Veteran claimed service connection for posttraumatic stress disorder (PTSD).  That claim was denied by the RO in February 1997, then remanded by the Board in July 2001, then returned to the Board and subsequently denied in May 2003.  

The Veteran appealed the Board's decision and in March 2006 the Court of Veteran's Appeals (Court) affirmed the Board's decision to deny the claim for PTSD.  However, the Court also remanded the claim for further development regarding other acquired psychiatric disorders with which the Veteran had been diagnosed.  The Veteran did not appeal the CAVC decision regarding service connection for PTSD to the Federal Circuit.  The denial of service connection for PTSD became final.

In compliance with the Court's March 2006 order, and in May 2007, the Board remanded the claim regarding service connection for an acquired psychiatric disorder, other than PTSD.  The claim was denied by the RO in May 2008 and then remanded by the Board again for further development in March 2011.  

Additionally, the Veteran appeared at a hearing before a Veterans Law Judge in May 2001.  The Veterans Law Judge who conducted this hearing has since retired.  The appellant was informed of this fact and in April 2007 informed the Board that he did not desire another hearing.  The transcript of the May 2001 hearing is contained in the claims folder and will be considered.  


The new development received following the March 2011 Remand raises the issue of whether new and material evidence was presented in support of a claim for service connection of PTSD.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the case in March 2011, in part, for a VA examination and opinion as to whether it is at least as likely as not that the Veteran had an acquired psychiatric disorder other than PTSD, that was related to service.  The Remand directive specifically asked the VA examiner to address the Veteran's statements of continuity of symptomatology since service.

The Veteran underwent the VA examination in June 2011.  However, the Board finds the examination report is an inadequate report upon which to base a decision.  Specifically, contrary to the specific request made in the March 2011 Remand, to identify any diagnoses of an acquired psychiatric disorder other than PTSD, and whether such a disorder was directly related to service, the VA examination report primarily focused on whether the Veteran had PTSD and whether his PTSD was related to service.  At the conclusion of the report, the VA examiner also indicated that the Veteran had depression that was related to PTSD.  The examiner did not discuss whether it was at least as likely as not that the Veteran's depression was directly related to service, nor did the examiner discuss the Veteran's continuity of depression symptomatology since service.  An addendum to the September 2011 opinion is therefore necessary.  

Further, as noted above, the Board is referring the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD, given the June 2011 VA examination report as well as the change in the law since the CAVC decision denying the Veteran's claim for PTSD. See 38 C.F.R. 3.304(f) (2011).  If upon further clarification from the VA examiner, the examiner definitively states that the Veteran's depression is not directly related to service, but rather is related to PTSD, then the RO should adjudicate the issue of new and material evidence to support service connection for PTSD prior to readjudicating the depression claim as the two issues are inextricably intertwined.  Specifically, if the depression claim is not linked directly to service but is linked to PTSD, then the question of whether the PTSD claim should be reopened should be addressed prior to disposition of the depression claim. 
The Board acknowledges that the Veteran's appeal originally began as a claim for service connection of PTSD; however, as noted above, the denial of the claim for service connection of PTSD became final when the Veteran did not appeal the March 2006 Court decision.  As the claim is no longer active, the Board no longer has jurisdiction over the matter.  See Bernard v. Brown, 4 Vet.App. 384, 391 (1993) (If the two are separate "matters", then the Board would lack jurisdiction to address the merits of the veteran's benefits claim because the RO had not rendered a decision on that matter that could have been appealed to the Board. However, if they are merely different questions within a single "matter", then the Board would have jurisdiction to adjudicate the merits of the claim because the veteran had properly appealed to the Board from an RO decision on that "matter"); see also Godfrey v. Brown, 7 Vet.App. 398 (1995) (In a case in which issues were not components of a single claim for benefits under 38 U.S.C. § 1110 but are each were separate matters, the Board did not err in referring the claim that was a separate matter because the Board did not have appellate jurisdiction to review the Veteran's claim.).  
The Board acknowledges that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD encompassed claims for service connection for all psychiatric disabilities.  In this case, however, because the issue of service connection for PTSD has been finally adjudicated and was not appealed, it is no longer a sub-issue of the question of entitlement to service connection of an acquired psychiatric disorder.  The issues of service connection for PTSD and a psychiatric disorder other than PTSD were clearly bifurcated by the Court.  The Board must follow suit.  Therefore, the claim to reopen a claim of entitlement to service connection of PTSD must be considered and adjudicated first, by the agency of original jurisdiction, prior to any consideration of the matter by the Board.

Lastly, the Board observes that the RO complied with the Board's March 2011 Remand directives regarding obtaining outstanding records.   However, as the Veteran has indicated that he has ongoing VA treatment, any additional VA treatment records, related to a psychiatric disorder, should be obtained. 
 
Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA outpatient treatment records, related to an acquired psychiatric disorder, from the VA medical center in New Orleans, Louisiana for the period from February 2011 to the present.  Any negative response should be noted in the claims file. 

2. Next, the claims folder should be returned to the VA examiner who offered the June 2011 opinion.  Following a review of the complete claims file, the examiner should render an opinion as to the nature of any current acquired psychiatric disorder and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder, other than PTSD, had its onset in or is otherwise etiologically related to service.  Specifically, the examiner should address the diagnosis of depression and whether the Veteran's depression represents a separate and distinct psychiatric disability or whether the depression is merely a component/symptom of the Veteran's PTSD.  

If the Veteran's depression presents itself as a separate and distinct disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the depression had its onset in service or is otherwise etiologically related to service.  The examiner must address the Veteran's report of continuity of symptomatology since service.  

If the examiner that conducted the June 2011 examination is no longer available, a new VA examination should be conducted.  The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

The complete rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

3. Thereafter, the RO should re-adjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

